Citation Nr: 0323309	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-16 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of hepatitis, 
to include a liver disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1980. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1992 RO decision that denied the 
veteran's claim of service connection for chronic residuals 
of hepatitis, to include a liver disability.  In October 
1999, the veteran testified at a RO hearing. 

It is noted that VA outpatient treatment records were 
associated with the claims folder following the issuance of 
the July 2001 Supplemental Statement of the Case.   It is 
noted, however, that these records deal largely with the 
veteran's mental health.  As the records are not relevant to 
the instant claim, the Board may proceed with appellate 
review.


FINDING OF FACT

The veteran does not have any current residuals of hepatitis 
and he does not have a current liver disability. 


CONCLUSION OF LAW

Residuals of hepatitis to include a liver disability were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the August 1992 
rating decision and of the reasons and bases for the denial 
of his claim.  The Board concludes that the discussions in 
the rating decision, statement of the case (issued in August 
1999), and supplemental statements of the case (issued in 
June 2000, October 2000, July 2001, and August 2002) and the 
VCAA letter (issued in February 2001) informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this regard, VA has obtained all records which 
were identified by the veteran as bearing on his claim.  It 
is noted that multiple searches were made for the veteran's 
service medical records.  In December 1982, the National 
Personnel Records Center indicated that all available medical 
records had been forwarded.  (The available service medical 
records are dated from 1979 to 1980.)  As exhaustive efforts 
were made, further efforts to obtain the veteran's service 
medical records are unnecessary as they would be futile.  
Relevant VA medical records are on file.  Additionally, it is 
notable that the veteran was afforded a VA examination in 
September 2000.  VA has done everything reasonably possible 
to assist the veteran.  The evidence on file is adequate to 
evaluate his claim of service connection, and the Board may 
proceed with appellate review of his claim. 

The SOC, SSOCs, and the February 2001 VCAA letter provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
the evidence on file was insufficient to grant service 
connection.  The veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for cirrhosis of the liver may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  Finally, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

From the outset, it is again pointed out that not all of the 
veteran's service medical records are not on file.  In cases 
where service medical records are unavailable through no 
fault of the veteran, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

A review of the claims file shows that there are no 
complaints, treatment, or a diagnosis of any liver problems 
contemporaneous with the veteran's period of service (1971 to 
1980).  In August 1979, cholesterol was 429 and triglycerides 
were 169.  In October 1979, SGOT was 27.  In November 1980, 
the veteran was provided an opportunity to report a medical 
history.  He did not report a history of liver disease, 
jaundice or hepatitis.  In December 1980, he denied a history 
of liver trouble, jaundice or hepatitis.  The veteran's 
December 1980 separation examination is on file and reflects 
that his abdomen and viscera were normal; hepatitis, 
residuals of hepatitis, and a liver disability were not 
noted. 

In November 1982, the veteran filed his first claim for VA 
compensation or pension.  He did not identify that he had 
hepatitis or residuals of such, or liver problems. 

In July 1991, the veteran filed a claim of service connection 
for liver problems. 

VA laboratory findings dated in May 1999 show previous 
exposure to hepatitis.  Specifically, laboratory findings 
reflect that the veteran had positive exposure to Hepatitis B 
(native virus); he did not have chronic active Hepatitis B; 
and he had negative exposure to Hepatitis C. 

At an October 1999 RO hearing, the veteran testified that he 
dealt with chemicals on a daily basis during service, and 
that such exposure induced his liver disorder.  He said that 
there was an incident during active duty in which he was 
challenged to a fight.  He declined.  A day after the 
challenge was issued, he said, his coffee tasted funny.  He 
said his coffee was tampered with.  Later, in 1972, he said 
he had abnormal laboratory findings which were indicative of 
possible liver damage.  He said he was put on medication in 
1974, for treatment of liver problems.  He related that he 
had elevated triglycerides during service and was put on 
medication in 1974.  He said that the high triglyceride count 
was caused by exposure to chemicals. 

In a September 2000 report a VA examiner reviewed the record 
and addressed critical questions in the case.  The veteran's 
history was recited.  It was noted that the veteran reported 
he was exposed to carbon tetrachloride chemicals in 1973, 
which made him sick.  It was noted that he did not report a 
clinical history of hepatitis B.  Following a review of the 
record, the examiner indicated that antibody tests revealed 
that the veteran was exposed to hepatitis but did not have 
the hepatitis virus currently.  It was concluded that there 
was no indication that the veteran had any liver disorder 
other than previous viral hepatitis.  It was pointed out that 
he had viral hepatitis in the past but did not have it now. 

Pertinent law and regulations specifically limits entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Court has stated 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

In sum, it is noted that medical evidence on file, including 
laboratory testing, reveals that the veteran was exposed to 
viral hepatitis in the past.  (It is unclear, however, when 
this exposure occurred.)  Testing also reveals that he does 
not have a current liver disorder.  Even assuming that he was 
exposed to hepatitis, chemicals or poison during service, the 
fact remains that he does not have current residuals of such, 
or any other liver disorder.  Because there is no evidence of 
a current and competent diagnosis of chronic residuals of 
hepatitis or of a liver disability which is related to a 
disease or injury in service, the claim of service connection 
must be denied.  Brammer, supra; Rabideau, supra. 

The veteran's own contentions are acknowledged.  He contends 
that he was exposed to chemicals (carbon tetrachloride) 
during service and has liver problems as a result.  He also 
asserts that someone poisoned his coffee during service, and 
he manifested abnormal liver enzymes.  While the veteran is 
competent to testify as to symptomatology he has experienced, 
including how his coffee tasted "funny," without medical 
expertise or training, he is not competent to offer a medical 
opinion as to diagnosis or causation.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).  Regardless, the September 2000 VA 
examiner determined that SGOT and SGPT were normal in April 
1999 and that the veteran did not have a liver disorder.  
Since his claim that he has a liver disability is medically 
unsupported, his theory of how the disability originated is 
not material.  The veteran's reference that some laboratory 
studies are high, does not establish the presence of disease, 
injury or disability. 

During the course of the veteran's appeal he submitted 
articles regarding liver problems.  These articles do not 
reference the veteran, are not concerned with the facts of 
his particular service and medical history, and are otherwise 
too generic to constitute competent medical evidence in 
support of his claim.  See Sacks v. West, 11 Vet. App. 314 
(1998), Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 


ORDER

Service connection for residuals of chronic hepatitis, to 
include liver disability, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

